Citation Nr: 0110811	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  95-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
strain and radiculopathy with degenerative joint disease of 
the cervical spine. 

2.  Entitlement to service connection for left bicipital 
tendinitis with epicondylitis of the left elbow.

3.  Entitlement to an increased evaluation for residuals, 
shell fragment wounds, left chest, involving Muscle Group II, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for shell fragment 
wounds of the left chest with pneumothorax and retained 
foreign bodies, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1969.

This appeal to the Board of Veterans' Appeals (the Board) is 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the RO in January 1996, of which a 
transcript is of record.  

The Board denied the veteran's claim for service connection 
for an acquired psychiatric disorder in 1974.  During the 
course of the current appeal, the veteran raised the issue of 
service connection for a psychiatric disorder claimed as 
post-traumatic stress disorder (PTSD), a claim which was 
denied by the RO in a September 1999 rating decision and 
which the veteran has not since pursued.  Therefore, that 
issue is not part of the current appeal.  38 C.F.R. § 20.200 
(2000).  

In January 2001, the Board was notified that additional 
evidence had been received at the RO on which there was no 
waiver of initial RO consideration pursuant to 38 C.F.R. 
§ 20.1304 (2000), and which might be pertinent to one or more 
issues on appeal.  The RO requested that the Board remand the 
case to the RO for consideration of such evidence.


REMAND

It has been argued including at the personal hearing that the 
veteran's already service-connected shrapnel wounds residuals 
gradually caused and/or contributed to the other claimed 
disabilities, and that argument was substantiated by ongoing 
VA clinical records.  Tr. at 1-4.  The veteran also testified 
that he had been involved in a vehicular accident in about 
1987 and was injured therein.  Tr. at 7.  

It has also been argued that the retained shrapnel fragments 
have caused pain and additional increased symptomatology 
including radiculopathy for which the veteran should be paid 
suitable compensation, and that VA clinical reports and VA 
and private physicians have verified that association.  Some 
VA clinical records and private medical opinion are in the 
file in that regard.  However, it is unclear whether all VA 
clinical records are in the file.

On the other hand, there is also of record a report of 
private care in 1994 relating to left cervical radiculopathy 
following a neck injury involved a weed-eater and a garden 
tractor at work.  There is private clinical evidence relating 
to some other type of cervical spine trauma in 1997.

While there are reports of VA examinations of record, there 
is no specific medical opinion relating to an association, if 
any, between service or the already service-connected 
disabilities and those other disabilities claimed on appeal.  

The Board further notes that on VA examination for pulmonary 
disability residuals in May 2000, the examiner annotated that 
the claims file was not available for review.  Recent 
specialized pulmonary function studies have reflected small 
airways obstruction; however, medical opinion is required to 
document the effects of service-connected disability or 
nonservice-related symptoms.  That is, the veteran was 
initially assigned the rating for "residuals of 
pneumothorax" which has been in effect for decades and is 
now protected, but competent medical evidence is needed to 
distinguish the effects of service-connected disability from 
other intervening causes, if applicable.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, although a September 1998 VA examiner referred 
to a left axillary scar, it is unclear whether this is the 
scar for which service connection is already in effect, and 
if so, whether the pertinent scar causes any type of 
compensable symptomatology.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (separate ratings resulting from an injury 
may be assigned if none of the symptomatology for any one of 
the disorders is duplicative of or overlapping with the 
symptomatology of other disorders). 

On a VA Form 21-4138 filed in 1996, the veteran stated that 
his disabilities had all had a significant impact on the type 
of work that he was able to do.  The applicability of 
extraschedular criteria in this case has not yet been fully 
addressed by the RO. 

There has also been a significant change in other pertinent 
law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

And finally, as noted by the RO, additional, possibly 
pertinent, evidence has been submitted directly to the RO 
which must be considered.  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  In addition, the RO should ensure 
that all pertinent medical sources have 
been identified and all outstanding 
records have been obtained.  The RO 
should secure all outstanding VA 
treatment reports.

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  
Veterans Claims Assistance Act of 2000, 
(VCAA) Pub. L. No. 104-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for VA special orthopedic and 
neurological evaluations for the purpose 
of ascertaining the current nature and 
etiology of disability of the cervical 
spine and left bicipital tendinitis with 
epicondylitis of the left elbow.  

Additional examinations are also required 
for an accurate assessment of the 
service-connected disabilities; these 
should also be scheduled. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  
Specific responses should be made as to 
the following:

(a) Is it at least as likely as not that 
any identified disability of the cervical 
spine and/or left bicipital tendinitis 
with epicondylitis of the left elbow is 
causally related to service?

(b) If it is determined that any such 
disabilities are not related to service, 
is such identified disorder proximately 
due to or the result of service-connected 
disability?  If not, does the veteran 
have additional impairment that he would 
not otherwise have due to service-
connected disability?   

With regard to rating the shell fragment 
wound residuals of the left chest, the 
examiner should identify the presence of 
any related scar(s), and discuss whether 
the scarring is superficial and poorly 
nourished with repeated ulceration; or 
superficial with tenderness and pain on 
objective demonstration; or produces 
limitation of function of the body part 
which the scar(s) affect. The examiner 
should also document the veteran's 
disabilities pertinent to the impact of 
pain and functional incapacitation, as 
well as whether the service-connected 
disabilities produce marked interference 
with employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCCA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate all pending claims on all 
possible theories, to include ratings on 
schedular and extraschedular bases.  As 
to rating the veteran's respiratory 
disabilities, consideration is to again 
be given to the fact that the schedular 
criteria had been changed during the 
pendency of the appeal, and the veteran's 
condition must be assessed under both new 
and old criteria, since he is entitled to 
a rating under that most favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 

ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

